[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                AUGUST 24, 2009
                               No. 08-14861                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                           Agency No. A75-327-431

JOSE DESRAVINES,


                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                              (August 24, 2009)

Before BLACK, WILSON and FAY, Circuit Judges.

PER CURIAM:

     Jose Desravines seeks review of the decision of the Board of Immigration
Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”) order of removal and

denial of his application for asylum, withholding of removal under the Immigration

and Nationality Act (“INA”), and relief under the U.N. Convention Against

Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment

(“CAT”), 8 U.S.C. §§ 1158, 1231; 8 C.F.R. § 208.16. On appeal, Desravines

argues that the BIA abused its discretion and violated his due process rights by

denying him CAT relief. Specifically, he argues that he was entitled to CAT relief

because he would more likely than not be tortured if returned to Haiti. Lastly,

Desravines also references his asylum and withholding of removal claims without

any substantive argument.

      “We review only the [BIA]’s decision, except to the extent that it expressly

adopts the IJ’s opinion.” Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

Because the BIA did not adopt the IJ’s decision but instead provided its own

analysis, we review only the BIA’s decision. The BIA’s legal determinations are

reviewed de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247 (11th Cir. 2001).

Factual determinations, however, are reviewed under the “highly deferential

substantial evidence test,” which requires us to “view the record evidence in the

light most favorable to the agency’s decision and draw all reasonable inferences in

favor of that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir.

2004) (en banc).
                                          2
      Upon review of the record and consideration of the parties’ briefs, we

discern no error.

      First, as to his CAT relief claim, “[w]e lack jurisdiction to consider a claim

raised in a petition for review unless the petitioner has exhausted his administrative

remedies with respect thereto.” Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d

1247, 1250 (11th Cir. 2006) (per curiam). This is so even “when an alien, without

excuse or exception, fails to exhaust that claim, but the BIA nonetheless considers

the underlying issue sua sponte.” Id. Here, we lack jurisdiction to consider his

due process claim and CAT relief claim because Desravines failed to raise the

issues before the BIA and exhaust his administrative remedies, notwithstanding the

fact that the BIA sua sponte considered those claims. See id.

      Second, as to his asylum and withholding of removal claims, “[w]hile we

read briefs filed by pro se litigants liberally, issues not briefed on appeal by a pro

se litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d 870, 874 (11th

Cir. 2008) (per curiam) (citations omitted). See also Irwin v. Hawk, 40 F.3d 347,

347 n.1 (11th Cir. 1994) (per curiam); Tedder v. F.M.C. Corp., 590 F.2d 115, 117

(5th Cir. 1979) (per curiam) (deeming abandoned an issue raised in the statement

of issues but not anywhere else in the brief). Here, Desravines abandoned any

issue regarding the BIA’s denial of his claims for asylum and withholding of

removal by failing to make a substantive argument regarding the issues in his
                                            3
appellate brief. In fact, the “ARGUMENT” section of his appellate brief addressed

only CAT relief, with passing references to asylum and withholding of removal.

Accordingly, we dismiss the petition for review.

      PETITION DISMISSED.




                                         4